Citation Nr: 0508968	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  02-08 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to non service-connected burial benefits.


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to 
August 1958.  He died in March 2001.  The appellant is his 
surviving spouse.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal of an April 2001 rating decision 
rendered by the San Juan, Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA).

In October 2003, the Board remanded the case to the RO for 
further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate consideration. 


FINDINGS OF FACT

1.  The veteran's active duty was from September 1956 to 
August 1958.  

2.  The veteran died in March 2001.

2.  The veteran was not discharged or released from active 
service for a disability incurred or aggravated in the line 
of duty.

3.  At the time of the veteran's death, service connection 
was not in effect for any disability, the veteran was not in 
receipt of pension or compensation, a claim for such benefits 
was not pending, and the veteran was not in a VA facility or 
en route thereto.


CONCLUSION OF LAW

The criteria for payment of non service-connected burial 
benefits have not been met.  38 U.S.C.A. §§ 2302, 2303 (West 
2002); 38 C.F.R. §§ 3.1600, 3.1605 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations are applicable to the present 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2004).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in the claimant's possession.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the plain language of 38 U.S.C.A. § 5103(a) (West 2002), 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after," VA 
receives a complete or substantially complete application for 
VA-administered benefits.  Id. at 119.  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall  .  .  . take due 
account of the rule of prejudicial error")."  Id at 121.  

In the present case, the appellant was provided with the 
notice required by the VCAA and the implementing regulations 
by letters dated in June 2004, prior to the issuance of the 
November 2004 supplemental statement of the case.  In that 
letter, the appellant was asked to provide VA with "any 
evidence in [her] possession that pertained to her claim."  
The appellant was informed of the evidence required to 
substantiate her claim, the information required from her to 
enable VA to obtain evidence on her behalf, the assistance 
that VA would provide to obtain evidence on her behalf, and 
that she should submit such evidence or provide the RO with 
the information necessary for the RO to obtain such evidence 
on her behalf.  

All pertinent, available evidence pertaining to the claim has 
been obtained.  The appellant alleges that the veteran was en 
route to a VA medical appointment in a VA authorized 
ambulance when his ambulance was diverted to a private 
hospital where the veteran died.  However, information 
received from the VA medical facility indicates that the 
veteran did not have an appointment on the date of his death.  
The appellant was informed of this response and asked via 
letter in October 2004, to provide evidence of this 
appointment and the ambulance service allegedly authorized by 
VA.  The appellant did not respond to this request for 
information.  The appellant has not identified any additional 
evidence that could be obtained to substantiate her claim, 
nor has she requested that the Board remand for further 
development.  

In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of the claim by the RO are 
minor and nonprejudicial to the appellant.  They do not 
warrant a remand and further delay of the appellate process.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).
Legal Criteria

If a veteran's death is not service-connected, a certain 
amount may be paid toward his funeral and burial expenses 
including the cost of transporting the body to the place of 
burial, subject to the following conditions:  

(1) At the time of death the veteran was 
in receipt of pension or compensation (or 
but for the receipt of military 
retirement pay would have been in receipt 
of compensation); or 

(2) The veteran had an original or 
reopened claim for either benefit pending 
at the time of his or her death, and 
(i) In the case of an original claim 
there is sufficient evidence of 
record on the date of the veteran's 
death to have supported an award of 
compensation or pension effective 
prior to the date of the veteran's 
death, or 
(ii) In the case of a reopened 
claim, there is sufficient prima 
facie evidence of record on the date 
of the veteran's death to indicate 
that the deceased would have been 
entitled to compensation or pension 
prior to date of death, or 

(3) The deceased was a veteran of any war 
or was discharged or released from active 
military, naval, or air service for a 
disability incurred or aggravated in line 
of duty, and the body of the deceased is 
being held by a State (or a political 
subdivision of a State), and the 
Secretary determines, 
(i) That there is no next of kin or 
other person claiming the body of 
the deceased veteran, and (ii) That 
there are not available sufficient 
resources in the veteran's estate to 
cover burial and funeral expenses; 
or

(4) The applicable further provisions of 
this section and §§ 3.1601 through 
3.1610.  

38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600(b).

If a person dies from non-service-connected causes while 
properly hospitalized by VA, there is payable an allowance 
not to exceed the amount specified in 38 U.S.C.A. § 2303(a) 
for the actual cost of the person's funeral and burial, and 
an additional amount for transportation of the body to the 
place of burial.  38 U.S.C.A. § 2303; 38 C.F.R. § 3.1600(c).

When a veteran dies from nonservice-connected causes, an 
amount not to exceed the amount specified in 38 U.S.C.A. § 
2303(b) (or if the entitlement is under 38 C.F.R. § 3.40 (c) 
or (d), an amount computed in accordance with the provisions 
of 38 C.F.R. § 3.40(c)) may be paid as a plot or interment 
allowance.  The plot or interment allowance is payable to the 
person or entity who incurred the expenses, subject to the 
following conditions: 

(1) The deceased veteran is eligible for 
the burial allowance under paragraph(b) 
or (c) of this section; or 

(2) The veteran served during a period of 
war and the conditions set forth in 38 
C.F.R. § 3.1604(d)(1)(ii)-(v) (relating 
to burial in a state veterans' cemetery) 
are met; or 

(3) The veteran was discharged from the 
active military, naval, or air service 
for a disability incurred or aggravated 
in line of duty (or at time of discharge 
has such a disability, shown by official 
service records, which in medical 
judgment would have justified a discharge 
for disability; the official service 
department record showing that the 
veteran was discharged or released from 
service for disability incurred in line 
of duty will be accepted for determining 
entitlement to the plot or interment 
allowance notwithstanding that VA has 
determined, in connection with a claim 
for monetary benefits, that the 
disability was not incurred in line of 
duty); and 

(4) The veteran is not buried in a 
national cemetery or other cemetery under 
the jurisdiction of the United States; 
and 

(5) The applicable further provisions of 
this section and 38 C.F.R. §§ 3.1601 
through 3.1610.  

38 U.S.C.A. § 2303; 38 C.F.R. § 3.1600(f).

When any person who had a status under any law in effect on 
December 31, 1957, which afforded entitlement to burial 
benefits dies, the burial allowance will be paid, if 
otherwise in order, even though such status does not meet the 
service requirements of 38 United States Code, Chapter 23.  
38 C.F.R. § 3.954 (2001); see 38 U.S.C.A. § 2305 (West 1991).  
The former law provided for funeral expenses for a veteran of 
any war.  The burial benefits provision was amended in 1981.  
Section 902(a) of title 38, United States Code, was amended 
by striking out "Where a veteran dies" and clauses (1) and 
(2) and inserting in lieu thereof, "When a veteran dies who 
was in receipt of compensation (or but for the receipt of 
retirement pay would have been entitled to compensation) or 
in receipt of pension."  The amendment was made to take 
effect with respect to deaths occurring after September 30, 
1981.  Omnibus Budget Reconciliation Act of 1981, Pub. L. No. 
97-35, 95 Stat. 357, 781 (Aug. 13, 1981).

Analysis

The veteran served after the Korean conflict and before the 
Vietnam era.  He did not serve during a period of war.  See 
38 C.F.R. § 3.2 (2004).  Furthermore, he was not discharged 
from active duty for a disability incurred or aggravated in 
the line of duty.  

During his lifetime the veteran claimed entitlement to VA 
nonservice-connected pension benefits for amputation of his 
leg.  The RO denied his claim in September 1983 and he did 
not appeal that decision.  The veteran did not otherwise 
claim entitlement to VA compensation or pension benefits 
during his lifetime, and thus had no claim pending, was not 
service-connected for any disability, and was not in receipt 
of VA pension at the time of his death.  The evidence does 
not show that the veteran's body was being held by a State or 
a political subdivision thereof.  

The Board notes the appellant's contention that the veteran 
died in route to an appointment at the Ponce, Puerto Rico, VA 
Medical Center in an ambulance authorized by VA.  She asserts 
that his blood sugar went down and the ambulance was sent to 
the nearest hospital.  The veteran's death certificate 
indicates that he died of sepsis due to renal and cardiac 
failure as a consequence of his diabetes mellitus while 
hospitalized at the Hospital San Cristobal.  Despite her 
contentions, information received from the Ponce VAMC 
indicates that the veteran did not have an appointment on the 
date of his death.  

Based on the foregoing, the Board concludes that the veteran 
was not properly hospitalized by VA at the time of his death, 
and that the veteran did not die while traveling under proper 
prior authorization and at VA expense to or from a specified 
place for the purpose of examination, treatment or care under 
38 C.F.R. § 3.1605.  See Osborne v. Principi, 3 Vet. App. 368 
(1992).

Based on the foregoing, the Board concludes that the criteria 
for nonservice-connected burial benefits are not met.  


ORDER

Entitlement to non service-connected burial benefits is 
denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


